IN THE
TENTH COURT OF APPEALS










 

Nos. 10-08-00296-CR,
10-08-00297-CR,
10-08-00298-CR, 10-08-00299-CR,
10-08-00300-CR, 10-08-00301-CR,
10-08-00302-CR, and
10-08-00303-CR
 
Helen Mayfield,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 361st District Court
Brazos County, Texas
Trial Court Nos. 07-05457-CRF-361,
07-05458-CRF-361,
07-05459-CRF-361,
07-05460-CRF-361, 07-05461-CRF-361,
07-05462-CRF-361,
07-05463-CRF-361, and 07-05464-CRF-361
 

MEMORANDUM  Opinion

 




            A grand jury presented twelve indictments
for forgery against Helen Mayfield, and each indictment was assigned a
different cause number by the district clerk.  She went to trial on four of the
indictments, and a jury convicted her in each case.  She was not tried on the
other eight indictments, and they remain pending.  Mayfield filed a notice of
appeal in all twelve cases.[1]  We
will dismiss the appeals in the eight cases which remain pending in the trial
court because no final judgment of conviction or other appealable order has
been entered in any of them.
            This Court has appellate jurisdiction
in criminal cases to review final judgments of conviction and other
interlocutory orders for which jurisdiction is “expressly granted by law.”  See
Ahmad v. State, 158 S.W.3d 525, 526 (Tex. App.—Fort Worth 2004, pet. ref’d)
(quoting Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991))
(citing State v. Sellers, 790 S.W.2d 316, 321 n.4 (Tex. Crim. App. 1990))
(other citations omitted).  Accordingly, the Clerk of this Court notified Mayfield
that these eight appeals were subject to dismissal for want of jurisdiction if she
did not file a response showing grounds for continuing the appeals.  See
Tex. R. App. P. 44.3.  The Court
has received no response.  Accordingly, these appeals are dismissed for want of
jurisdiction.[2]  See
Ahmad, 158 S.W.3d at 527.
                                                                                    PER
CURIAM
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Appeals
dismissed
Opinion
delivered and filed October 29, 2008
Do
not publish
[CR25]
 




[1]
              Actually, Mayfield filed a single
notice of appeal with all twelve cause numbers on it.
 


[2]
              Mayfield’s appeals in the four
cases in which she was convicted remain pending in this Court.



le="font-family: 'CG Times', serif">      Having overruled both issues, the trial court’s judgment is affirmed.
 
                                                                         TOM GRAY
                                                                         Justice

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Affirmed
Opinion delivered and filed July 3, 2002
Do not publish
[CRPM]